DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allan Weisberg on October 26, 2021.
	The following claims have been amended as follows:

12.    (Currently Amended)    A radio network node comprising: 
a processing circuitry; and
a transceiver in communication with the processing circuitry, the processing circuitry and the transceiver configured to cause the radio network node to:
            obtain a pseudo-random sequence initialization value, the pseudo-random sequence initialization value being based, at least in part, on a first identifier and on a second identifier, the first identifier being equal to a first parameter if the first parameter has been configured and if the second corresponds to a wireless-device-specific identifier, and the first identifier being equal to a cell identifier if one of:
                        the first parameter has not been configured; and 
                        if the second identifier does not correspond to a wireless-device-specific identifier; 
            obtain a pseudo-random sequence based, at least in part, on the pseudo-random sequence initialization value;
            scramble a downlink message with the obtained pseudo-random sequence; and
transmit the scrambled downlink message to a wireless device.

35.    (Currently Amended)    A wireless device comprising: 
a processing circuitry; and
a transceiver in communication with the processing circuitry, the processing circuitry and the transceiver configured to cause the wireless device to:
            obtain a pseudo-random sequence initialization value, the pseudo-random sequence initialization value being based, at least in part, on a first identifier and on a second identifier, the first identifier being equal to a first parameter if the first parameter has been configured and if 
                        the first parameter has not been configured; and 
                        if the second identifier does not correspond to a wireless-device-specific identifier; 
            obtain a pseudo-random sequence based, at least in part, on the pseudo-random sequence initialization value;
            receive a scrambled downlink message from a radio network node; and
            unscramble the received scrambled downlink message with the obtained pseudo-random sequence.



12.    (Currently Amended)    A radio network node comprising: 
a processing circuitry; and
a transceiver in communication with the processing circuitry, the processing circuitry and the transceiver configured to cause the radio network node to:
            obtain a pseudo-random sequence initialization value, the pseudo-random sequence initialization value being based, at least in part, on a first identifier and on a second identifier, the first identifier being equal to a first parameter if the first parameter has been configured and if the second corresponds to a wireless-device-specific identifier, and the first identifier being equal to a cell identifier if one of:
                        the first parameter has not been configured; and 
 if the second identifier does not correspond to a wireless-device-specific identifier; 
            obtain a pseudo-random sequence based, at least in part, on the pseudo-random sequence initialization value;
            scramble a downlink message with the obtained pseudo-random sequence; and
            transmit the scrambled downlink message to a wireless device.

35.    (Currently Amended)    A wireless device comprising: 
a processing circuitry; and
a transceiver in communication with the processing circuitry, the processing circuitry and the transceiver configured to cause the wireless device to:
            obtain a pseudo-random sequence initialization value, the pseudo-random sequence initialization value being based, at least in part, on a first identifier and on a second identifier, the first identifier being equal to a first parameter if the first parameter has been configured and if the second identifier corresponds to a wireless-device-specific identifier, and the first identifier being equal to a cell identifier if one of:
                        the first parameter has not been configured; and 
                        if the second identifier does not correspond to a wireless-device-specific identifier; 
            obtain a pseudo-random sequence based, at least in part, on the pseudo-random sequence initialization value;
            receive a scrambled downlink message from a radio network node; and
            unscramble the received scrambled downlink message with the obtained pseudo-random sequence.


                                                    Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-5, 7-8, 12, 15-16, 18-19, 24, 27-28, 30-31, 35, 38-39, 41-42 (renumbering as 1-20 respectively) are allowed.
4.	The present invention relates to a method and system for scrambling of references, PDSH, PDCCH/physical channels in a wireless network.  The method further includes checking whether the first identifier (i.e., RNTI, cell RTNI), wireless device identifier are configured or not,  and checking if first cell identifier is equal to the cell identifier and then scrambling of downlink message based upon.  Each independent claim uniquely identifies distinct features.

	The closest prior arts:
	Regarding claims 1, 12, 35, MAURITZ et al (US 2018/0115443 A1) discloses scrambling method and apparatus in wireless communication network (fig. 1 to fig. 7, wireless network 100 which includes Radio access nodes/base stations/eNBs coupled to UEs, section 0072-0077) in which the radio access node selects initialization value (i.e., RNTI value) for scrambling sequence, generates a scrambling sequence using the initialization value, scrambles the message using the scrambling sequence and transmits the message (fig. 4, section 0089-0101).
	MAURITZ ‘443 further teaches a UE that descrambles the message according the first scrambling sequence (Section 0096-0101), the message is transmitted on the PDCCH (Section 0089-0112); and determining whether nRNTI is equal to a value of an RNTI used to scramble  CRC in a PDCCH message transmitted  and not equal to the value of the  RNTI (Section 0092-0108).
LIU et al (US 2014/0341180 A1) discloses Demodulation Reference sign al processing method in which a base station/UE generates initial value of a pseudo random sequence corresponding to a DRMS according of cell ID of the UE and /or an RNTI (Section 0042, 0064).

NOH et al (US 20210242995 A1) discloses method and apparatus for generating of initialization PN sequences (section 0168-0169), reference signal sequence (cell IDs, cell IDs with DMRS information, section 0124, 0141, 0151, 0276, 0284), data scrambling sequence, data scrambling initialization sequence based on the RNTIi  on the PDCCH, PDSCH (section 0005, 0006, 0054-0070, 0103, 0113-0116, 0145, 0153, 0154, 0180).
	NOH further teaches the UE uses default values when RNTI is not assigned (Section 0191, 0192) and comparing cell ID with RNTI (section 0201-0208, 0211, 0216, 0249).
	OUCHI et al (US 2019/0229964 A1) discloses assigned RNTI using the DCI on the PDCCH to a terminal apparatus by the base station (section 0098-0099, 0101-0102, 0104).
	OUCHI ‘964 further discloses a pseudo-random sequence generator which generates initialized value associated with cell ID/RNTI (Section 0285, 02860304, 0311, and 0315).
Shimezawa et al (US 2019/0098611 A1) discloses descrambling of the scrambled control channel, the scrambled channel (see, 203, 0209-DL-DMRS scrambled using Walsh code, pseudo random sequence) comprises temporary C-RNTI, P-RNTI (Section 0165, 0166-0167), including the mobile station device uses the C-RNTI when no C-RCTI is set or recognized (section 0104, 0167).
	Shimezawa ‘611 further teaches monitoring of the control channel based on scrambling RNTI (section 0275, 0329).

	However, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ the first identifier being equal to a cell identifier if one of: the first parameter has not been configured; and if the second identifier does not correspond to a wireless-device-specific identifier; obtaining a pseudo-random sequence based, at least in part, on the pseudo-random sequence initialization value;  scrambling a downlink message with the obtained pseudo-random sequence;  and transmitting the scrambled downlink message to a wireless device” in combination with other elements as specified in claim 1, 12.


	However, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “the first identifier being equal to a cell identifier if one of: the first parameter has not been configured; and if the second identifier does not correspond to a 
wireless-device-specific identifier;  obtaining a pseudo-random sequence based, at least in part, on the pseudo-random sequence initialization value;  receiving a scrambled downlink message from a radio network node;  and unscrambling the received scrambled downlink message with the obtained pseudo-random sequence” in combination with other elements as specified in claim 24, 35.
	
In view of the above reasons, claims 1, 12, 24, 35 are allowed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473